Citation Nr: 0102833	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a heart disability.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a heart disability in April 1987 and 
notified the veteran of that decision by letter; he did not 
appeal.  

2.  Evidence received since the April 1987 decision includes 
a diagnosis of a current heart disability and shows that a 
heart disability pre-existed active service.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision that denied entitlement to 
service connection for a heart disability is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the April 1987 decision is 
new and material evidence; the claim of entitlement to 
service connection for a heart disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied service connection for a heart disability 
in April 1987, and the veteran did not appeal.  The veteran 
filed an application to reopen the claim in November 1997.  

At the time of the April 1987 decision, the RO considered the 
evidence, which included Form DD 214, service medical 
records, and a February 1987 VA examination report.  Form DD 
214 shows that the veteran's active duty included about 2 
years and 8 months of overseas service and that he earned a 
Navy Unit Commendation Ribbon, National Defense Service 
Medal, Vietnam Service Medal with Bronze Star, and the 
Republic of Vietnam Campaign Medal with Device.  Service 
medical records show that the veteran's heart was normal at 
the August 1964 enlistment examination and that he denied a 
history of heart trouble prior to service.  In May 1965, a 
chest x-ray was normal, and there was no evidence of trauma 
to the chest.  The veteran's heart was normal at the July 
1967 military separation examination and regular at the 
February 1987 VA examination.  

The RO considered this evidence and denied entitlement to 
service connection in April 1987.  This decision became final 
because the RO notified the veteran of the decision by 
letter, and a notice of disagreement was not filed within the 
prescribed period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  In November 1997, almost 10 years later, the 
veteran filed an application to reopen the claim.  A January 
1998 decision denied reopening the claim, and the veteran 
timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  


The new and material evidence submitted since April 1987 
includes lay statements, a September 1957 private medical 
record, and VA medical records.  The veteran's June 1999 and 
August 1999 lay statements are material because they assert 
that he was born with a bad aortic valve that was further 
damaged by childhood rheumatic fever and the physical rigors 
of boot camp.  The September 1957 private medical record is 
material because it includes childhood diagnoses of 
endocarditis and rheumatic fever and indicates that a heart 
disability pre-existed service.  The VA medical records are 
material because they include diagnoses of several current 
heart disabilities.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The February 1987 and May 1991 diagnoses include aortic 
insufficiency with coronary artery disease and status post-
myocardial infarction in 1982 with a bicuspid aortic valve, 
aortic sclerosis, and increase in left ventricular size, and 
the veteran reported severe anterior chest trauma in a 1971 
motor vehicle accident.  The March 1987 diagnosis was left 
ventricular enlargement, left atrial enlargement, right 
ventricular enlargement, aortic root dilation, multiple 
echoes in the aortic root, mitral regurgitation, and aortic 
insufficiency.  In an April 1987 VA treatment record, it was 
noted that an electrocardiogram from an unidentified health 
care provider revealed a status-post 1983 myocardial 
infarction.  The December 1989 operative diagnosis was long-
standing aortic root regurgitation secondary to congenital 
bicuspid aortic valve.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty 


to assist the veteran in the development of the claim.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. 
App. 422 (1992).  In this case, the VA has a duty to assist 
the veteran in obtaining additional medical records and a VA 
examination.  The evidence does not include the 
electrocardiogram report noted at the April 1987 VA 
examination or a definitive medical opinion of how long-
standing the veteran's aortic root regurgitation is and 
whether it resulted from in-service aggravation of congenital 
bicuspid aortic valve disease.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board will 
defer consideration of the issue of entitlement to service 
connection for a heart disability until completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disability is 
reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 


Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining the 
electrocardiogram report noted at the April 1987 VA 
examination and a VA examination and medical opinion 
regarding whether a current heart disability was aggravated 
by active service.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under 


a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a heart disability since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which records have not 
previously been secured.  The RO should 
obtain or confirm as unavailable the 
electrocardiogram report noted in the 
April 1987 VA treatment record.  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
heart examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

It is essential that the examiner review 
the claims folder and take specific note 
of the veteran's reported and documented 
medical history of heart conditions.  The 
examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's heart 
disabilities and the data required for 
classification; b) whether it is as 
likely as not that a current heart 
disability is related to an in-service 
event; c) whether it is as likely as not 
that a current heart disability pre-
existed service and was aggravated in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 

considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a heart disability 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

